Order entered August 18, 2020




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                  No. 05-20-00293-CR
                                  No. 05-20-00294-CR
                                  No. 05-20-00295-CR

             EVERARDO RAUL SANCHEZ CABRERA, Appellant

                                             V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
               Trial Court Cause No. 199-82637-2019 Cts. 1, 2 & 3

                                            ORDER

       On August 14, 2020, the State filed a motion to extend time to file its brief

along with its tendered brief. We GRANT the motion and ORDER the State’s

brief filed as of the date of this order.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE